83696: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16269: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83696


Short Caption:SATICOY BAY LLC SER. 206 VALERIAN VS. U.S. BANK NAT'L ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A828577Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/09/2021 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC Series 206 ValerianChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentU.S. Bank National AssociationChristina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/28/2021Filing FeeFiling Fee due for Appeal. (SC)


10/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-31139




10/28/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-31142




11/05/2021Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 23426. (SC)


11/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-31916




11/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)21-32167




11/23/2021Docketing StatementFiled Appellant's Docketing Statement. (SC)21-33667




01/11/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)22-01182




01/26/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-02575




02/08/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/7/21. To Court Reporter: Christine Erickson. (SC)22-04285




03/21/2022TranscriptFiled Notice from Court Reporter. Christine Erickson stating that the requested transcripts were delivered.  Dates of transcripts: 9/7/21. (SC)22-08836




04/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Opening Brief and Appendix due:  May 10, 2022.  (SC)22-13026




05/10/2022MotionFiled Appellant's Motion to Extend Time File Opening Brief and Appendix. (SC)22-14843




05/11/2022Order/ProceduralFiled Order Granting Motion.  Appellant shall have until June 9, 2022, to file and serve the opening brief and appendix.  (SC)22-14932




05/19/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-15938




05/23/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-16269





Combined Case View